                  Case 1:19-cv-10203-IT Document 11 Filed 04/01/19 Page 1 of 3




                                   UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF MASSACHUSETTS
SONYA LARSON,                                                 )
    Plaintiff                                                 )
                                                              )
v.                                                            )   C.A. No.: 1:19-CV-10203-IT
                                                              )
DAWN DORLAND PERRY,                                           )
COHEN BUSINESS LAW GROUP, PC and                              )
JEFFREY A. COHEN, ESQUIRE,                                    )
     Defendants                                               )


     DEFENDANTS COHEN BUSINESS LAW GROUP, PC, AND JEFFREY A. COHEN,
     ESQ.’S MOTION TO DISMISS PLAINTIFF SONYA LARSON’S COMPLAINT AND
                         DEMAND FOR TRIAL BY JURY


               Defendants Cohen Business Law Group, PC, and Jeffrey A. Cohen, Esq. (“Attorney

Cohen”) (collectively, the “Firm”) move pursuant to Fed. R. Civ. P. 12(b)(1), (2), and (6) to

dismiss Plaintiff Sonya Larson’s (“Larson”) Complaint and Demand for Trial by Jury

(“Complaint”).

               This case raises an important question of whether an attorney can be liable in tort to a third

party for performing routine legal services in pursuit of their client’s interests. But before the

Court can address the issues on the merits, it must first determine whether it has subject matter

jurisdiction to adjudicate this action and personal jurisdiction over the Firm.

               For the reasons set forth in the attached Memorandum of Law, Cohen Business Law Group,

P.C. and Jeffrey A. Cohen, Esq. respectfully request that this Court ALLOW their Motion to

Dismiss.




{B0347246.1}
                  Case 1:19-cv-10203-IT Document 11 Filed 04/01/19 Page 2 of 3




                                  REQUEST FOR ORAL ARGUMENT

               In accordance with Local Rule 7.1(d), counsel for the Defendants, Cohen Business Law

Group, P.C. and Jeffrey A. Cohen, Esquire, hereby requests a hearing for oral argument in

connection with this motion.


                                                  THE DEFENDANTS,
                                                  COHEN BUSINESS LAW GROUP, PC,
                                                  AND JEFFREY A. COHEN, ESQUIRE,
                                                  BY THEIR ATTORNEYS,


DATED: 04/01/2019                                 /s/ Matthew H. Greene, Esq. (BBO# 673947)
                                                  Mark W. Shaughnessy, Esq. (BBO# 567839)
                                                  mshaughnessy@boyleshaughnessy.com
                                                  Matthew H. Greene, Esq. (BBO# 673947)
                                                  mgreene@boyleshaughnessy.com
                                                  Jeffrey W. Gordon, Esq. (BBO# 698874)
                                                  jgordon@boyleshaughnessy.com
                                                  Boyle | Shaughnessy Law, P.C.
                                                  695 Atlantic Avenue, 11th Floor
                                                  Boston, MA 02111
                                                  Phone: (617) 451-2000
                                                  Fax: (617) 451-5775

                                     L.R. 7.1(a)(2) CERTIFICATION

       I, Matthew H. Greene, certify that on March 29, 2019, I conferred with Plaintiff’s counsel
pursuant to Local Rule 7.1(a)(2), and Plaintiff’s counsel indicated that he would oppose this
motion.

DATED: 04/01/2019                                 /s/ Matthew H. Greene, Esq. (BBO# 673947)
                                                  Counsel for Defendants, Cohen Business Law
                                                  Group, PC and Jeffrey A. Cohen, Esquire




{B0347246.1}                                         2
                Case 1:19-cv-10203-IT Document 11 Filed 04/01/19 Page 3 of 3




                                          CERTIFICATE OF SERVICE
         I hereby certify that this document filed through the ECF system will be sent electronically to the registered
participants as identified on the Notice of Electronic Filing (NEF) and paper copies will be sent to those indicated as
non-registered participants on this 1st day of April, 2019.

               Counsel for Plaintiff, Sonya Larson:                      Defendant, Dawn Dorland Perry
                    Andrew D. Epstein, Esq.                           Appearance not yet entered for this Party
                  Barker, Epstein & Loscocco
                  176 Federal Street, Suite 502
                       Boston, MA 02110



                                                      /s/ Matthew H. Greene, Esq. (BBO# 673947)
                                                      Counsel for Defendants, Cohen Business Law Group, PC and
                                                      Jeffrey A. Cohen, Esquire




{B0347246.1}                                              3
